Title: From George Washington to Richard Henry Lee, 15 February 1778
From: Washington, George
To: Lee, Richard Henry



Dear Sir,
Valley-forge Feby 15th 1778.

Your Letter of the 2d Ulto from Chantilly, inclosing Lieutt Colo. Frazers orders for the management of the Granadiers & light Infantry in an action, & upon a March, came to my hands in the course of last Month & merits my thanks, as it may be of use to such Corps, one of which (consisting of light Infantry) we are now forming.

The Enemy are governed by no principles that ought to actuate honest Men—no wonder then that forgery should be amongst their other crimes—I have seen a Letter published in a hand-bill at New York, and extracts of it republished in the Philadelphia Paper, said to be from me to Mrs Washington, not one word of which did I ever write—those contained in the Pamphlet you speak of are, I presume, equally genuine, & perhaps wrote by the same author—I should be glad however to see & examine the texture of them if a favourable oppertunity to send them should present.
Lord Cornwallis has certainly imbark’d for England, but with what view, is not so easy to determine—he was eye witness a few days before his departure to a scene not a little disgraceful to the pride of British valour, in their Manœuvre to Chesnut hill & precipitate return, after boasting their intentions of driving us beyond the Mountains.
I am very glad to find that the Assembly of Virginia have taken matters up so spiritedly—but wish, instead of attempting to raise so many Volunteers they had resolved at all adventur⟨es⟩ to compleat their Regiments by Drafting—If all the States would do this, & fall upon ways & means to supply their Troops with comfortable Cloathing upon moderate terms, & Congress would make the Commissions of Officers of some value to them, every thing would probably, go well making at the sametime some reform in the different departments of the army, nothing ever standing in greater need of it than the Quarter master’s and Commissary’s as no Army ever suffered more by their neglects. the consequence of their neglect is much to be dreaded. I am Dr Sir, Yr Most Obedt Ser⟨vt⟩

Go: Washington

